Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2021 has been entered.
 
Response to Amendment
The amendment filed on 5/17/2021 has been entered. Claims 1, 14 and 35 are currently amended.  Claims 4-5, 11-13, 15-16,  19-26, 28-30, 33 have been cancelled. Claims 1-3, 6-10, 14, 17-18, 27, 31-32, 34-35 are pending with claims 14, 17-18, 27, 31-32 withdrawn from consideration.  Claims 1-3, 6-10, and 34-35 are under examination in this office action.

Response to Arguments
Applicant’s argument, see page 6-8, filed on 5/17/2021, with respect to objection of claims 35-36 has been fully considered and is persuasive. The objection is withdrawn.
Applicant’s argument, see page 5-6, filed on 5/17/2021, with respect to 103 rejection has been fully considered.  New ground of rejection is set forth in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "X is dispersed equally" in claim 6 is a relative term which renders the claim indefinite.  The term "X is dispersed equally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what it is equal to.  For the purpose of further examination, the term will be treated as “X is dispersed homogeneously”.

The term “degradation rate of about 0.155 to 3.1 mg/cm2” in claim 10 is a relative term which renders the claim indefinite.  No time frame is defined in this rate.  It is not .
The term “physiological conditions” in claim 10 is a relative term which renders the claim indefinite.  The term “physiological conditions” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purpose of further examination, the term “physiological conditions” will be treated as near human body temperature of about 37 °C and near neutral pH.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-10, and 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Jürgen et al (DE102015204112A1).
Regarding claim 1, Jürgen teaches biodegradable iron-based material with a composition according to the formula FeaMnbCcXd with X = one or more elements from the group boron (B), sulfur (S), cobalt (Co), tungsten (W), a = 100 - (b + c + d), b = 25–40, c = 0.1 to 1.5, d = 0.01 to 8 (a, b, c, d in proportions by weight) takes place in vivo as a biodegradable replacement material for implants [0035].  The examiner finds the Fe content is 50.5-74.89% 
Jürgen teaches that the alloy has a structure consisting of 90-100% by volume of austenitic phase and 0-10% by volume of boridic and / or carbidic and / or sulfidic and / or nitridic and / or oxidic and / or phosphatic phases [0032].  One of ordinary skill would expect the 90-100% of austenitic phase results in non-magnetic property as currently claimed.
Jürgen does not expressively teach MnS secondary phase, even though 0-10% by volume of sulfidic phase is mentioned as above.  The claimed MnS secondary phase is expected to be present in Jurgen’s alloy as explained below.
Applicant discloses that “powder metallurgy manufacturing route can be used for Fe-Mn powder particles that may be consolidated into a simple shape, near-net shape, or net shape by metal injection molding (MIM), cold isostatic pressing, hot isostatic pressing, or other well-known powder consolidation techniques” [0059 spec.] and “The major advantage is that a powder metallurgy absorbable implant device contains a fine globular MnX secondary phase as a result of the small powder particle size and the powder processing steps” [0060 spec.].
Jürgen teaches that “the alloys according to the invention can be produced and processed both in the form of a cast material (untreated or with subsequent heat and reshaping treatment) and in powder form (for an additive manufacturing process or a sintering process).  With rapid cooling from the molten state, the alloys have very good strength, toughness and ductility as well as high corrosion or degradation rates in physiologically relevant 
Since Jürgen teaches same process and overlapping composition, the claimed MnS secondary phase is expected to be present (see MPEP 2112).

Regarding claim 2, Jürgen’s alloy does not contain chromium as shown in the formula above.  Thus, the claimed substantially free of chromium is expected.

Regarding claim 3, Jürgen’s alloy does not contain nickel as shown in the formula above.  Thus, the claimed substantially free of nickel is expected.

Regarding claim 6, Jürgen teaches the alloy has homogeneous structure [0034].  The examiner submits that this suggests sulfur has to be dispersed homogenously in the alloy and form MnS secondary phase.

Regarding claim 7, Jürgen teaches Fe content is 50.5-74.89% as stated above, overlapping the claimed 60% iron.

Regarding claim 8, Jürgen teaches 25-40% of Mn as stated above, overlapping the claimed 30%.

Regarding claim 9, Jürgen teaches the alloy can be made by casting and additive manufacturing processes [0030].

Regarding claim 10, Jürgen teaches high corrosion rate of approx. 2 mg/cm2 after 14 days of aging at 37 ° C in an NaCl solution [0039].  Approx. 2 mg/cm2 in 14 days equals approx. 0.14 mg/cm2 per day.  Since 37 °C and NaCl solution is near human body temperature and neutral pH, it can be reasonably considered as physiological conditions.  “Approx.” has the same meaning as “about”.  Thus, approx. 0.14 mg/cm2 allows higher than 0.14 mg/cm2 and overlaps the claimed about 0.155 mg/cm2.

Regarding claim 34-35, Jürgen does not expressively teach the MnS secondary phase is in the form of globular inclusions.  However, since Jürgen teaches overlapping composition and same manufacturing method as stated above, the claimed globular inclusions is expected to be present in Jürgen’s alloy (see MPEP 2112).  In addition, applicant teaches that “a steel alloy of low silicon, low oxygen, and low aluminum can produce globular inclusions of approximately 1 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGTIAN XU whose telephone number is (571)270-1621.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571) 272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-





/JIANGTIAN XU/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Examiner, Art Unit 1734